DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 


2. Applicant's amendment and remarks filed on 02/26/2021 are acknowledged.
Claims 1-19 are pending. 


3. Applicant’s election without traverse of the invention of Group III in the reply filed on 02/26/2021 is acknowledged.  All presently pending claims read on the elected invention.



4. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).


5. Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combined teachings of Chen et al. (US 7794710; see entire document) and Kroczek (US 7722872; cited on IDS; see entire document).



Kroczek teaches and claims a method of treating cancer in a patient comprising administering to the patient an agonistic monoclonal antibody against human 8F4 polypeptide (e.g. claims 1 and 8).  One of skill in the art is aware that 8F4 is an art-recognized synonym of ICOS.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Chen and Kroczek and administer both a blocking anti-PD-L1 antibody and an agonist anti-ICOS antibody to a cancer patient, because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…. [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so based on the art-recognized need to improve cancer treatment outcomes, and have a reasonable expectation of success, because both blocking anti-PD-L1 antibodies and agonist anti-ICOS antibodies are taught and claimed by the respective Patents to be effective in cancer treatment.

Claims 5-8 and 13-16 are included in the rejection, because it was known that humanized antibodies are preferable for human therapy.

Claims 2, 9, and 10 are included, because the recitation of administering the antibodies “simultaneously or sequentially” encompasses all possible regimens of 

Accordingly, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



7. Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10023637 in view of either Hirano et al. (2005; cited on IDS) or Honjo et al. (US 20060110383).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the ‘637 Patent in view of either Hirano or Honjo.

Claims 1-19 of the ‘637 Patent are identical to instant claims 1-19, except that the claims of the patent recite anti-PD-1 antibody where instant claims recite anti-PD-L1 antibody.

It was known in the art at the time the invention was made that one of the mechanisms of tumor immune evasion is T cell suppression mediated by interaction between PD-L1 and PD-1, which can be reversed by blocking the interaction with either anti-PD-1 or anti-PD-L1 antibodies.  For example, Hirano teaches that blocking anti-PD-1 and anti-B7-H1 (anti-PD-L1) antibodies similarly reverse resistance of tumor cells to immune destruction in a mouse system (e.g. the Abstract), and Honjo claims a method of treating cancer using either anti-PD-1 or anti-PD-L1 antibodies (e.g. claims 2-8).




8. Conclusion: no claim is allowed.


9. The following teachings/references are deemed to be pertinent to the present invention:

Wallin et al. (2001) and Liu et al. (2001; both cited on IDS) teach that expression of ICOS ligand on tumor cells in mouse model systems leads to tumor regression and development of immunity against subsequent challenge with the tumor cells.

Dotti (2009) and Peggs et al. (2009) review the role of PD-L1/PD-1 signaling in tumor immune evasion.


10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644